PER CURIAM.
We affirm the action of the trial judge here under review, without prejudice to the appellant’s instituting an independent action in the nature of a creditor’s bill or such other relief as it may be advised attempting to reach assets which may be the property of the judgment debtors, save and except those assets previously identified in the prior opinion of this court found in Harvest v. Craft Construction Corporation, Fla.App.l966, 187 So.2d 72, which have been declared to be the property of the children of the judgment debtors.
Affirmed.